Name: Commission Implementing Regulation (EU) NoÃ 803/2012 of 7Ã September 2012 amending for the 177th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 8.9.2012 EN Official Journal of the European Union L 244/5 COMMISSION IMPLEMENTING REGULATION (EU) No 803/2012 of 7 September 2012 amending for the 177th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 August 2012 the Sanctions Committee of the United Nations Security Council decided to remove two natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries under the heading Natural persons are deleted: (a) Lotfi Ben Abdul Hamid Ben Ali Al-Rihani (alias (a) Lofti ben Abdul Hamid ben Ali al-Rihani, (b) Abderrahmane). Date of birth: 1.7.1977. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L886177 (Tunisian passport issued on 14.12.1998 which expired on 13.12.2003). Other information: Mothers name is Habibah al- Sahrawi. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (b) Ahmed El Bouhali (alias Abu Katada). Address: Number 43 Rue Essadr El Aadam, Larache, Morocco. Date of birth: 31.5.1963. Place of birth: Ould Yahia, Sidi Kacem, Morocco. Nationality: Moroccan. National Identification No: G 0151108 (Moroccan national identity card issued on 4 March 1982 in Larache, Morocco). Other information: (a) Italian fiscal code LBHHMD63E31Z330M; (b) Fathers name is Mohamed Mohamed; (c) Mothers name is Sfia Sellam; (d) Reportedly deceased in Afghanistan. Date of designation referred to in Article 2a (4) (b): 29.7.2005.